TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 26, 2014



                                     NO. 03-12-00651-CR


                              Roberto Antonio Gomez, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgments of conviction by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the

court’s judgments.   Therefore, the Court affirms the trial court’s judgments of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.